DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application dated November 20, 2019.

 	Duplication
  Re-claims 16 and 17:  Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate that of claim 16.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording.  See MPEP § 706.03(k).   One of the claims should be amended or cancelled to avoid the duplication.

Claim Rejections - 35 USC § 112
 Claims 5,8,9,14,18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claims 5,8,9,14,18, and 19:  the term “…the light-emitting layer inkjet printing ink” lacks proper antecedent basis.   
Re-claims 9 and 19:  claims 9 and 19 recite “…wherein a thickness of the second portion is defined by a volume of the light-emitting layer inkjet printing ink…”.  However, it is indefinite to for how to define the thickness of the second portion by the volume of the light emitting layer, and especially since the second portion is provided even before the formation of the light emitting layer.
Re-claims 8 and 18::  the term “…the pixel defining layer…” lacks proper antecedent basis.   

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 1,7,9,10,16-17,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (2016/0043150).
 	Re-claim 1, Wang teaches (at Figs 1-2,4,6; paragraphs 2-55) an organic light-emitting diode display, comprising: a substrate base 130 (Fig 4; para 27-29); a switch array layer (para 29 for TFT substrate with TFT layer as switch array layer) formed on the substrate base: a first conductive layer 120 (para 29,3) formed on the switch array layer, wherein the first conductive layer comprises a plurality of anode electrodes 120 (paragraphs 29,3; Figs 4 and Figs 1-2 for plurality of electrodes 120 as anode electrodes) spaced from each other; a plurality of pixel defining units 110 (Figs 3,6,1,2; para 29), wherein the pixel defining unit comprises a first portion and a second portion (Figs 1-2), the first portion is formed on the switch array layer 130 (as shown in Figs 4,6,1-2) which is not covered by the anode electrodes 120, the second portion is formed on the anode electrode 120 and located at periphery of the anode electrode 120 (Figs 4,6); wherein a groove (as shown in Figs 2,1 and paragraphs 28,23-27 for channel) is defined at the first portion (first portion between sub-pixel defining zones 101 in Fig 2), at least one opening (Figs 2,1 for channel to intercommunicating between sub-pixel defining zones 10; paragraphs 22-28) is defined at the second portion;  a width of the opening is less than a width of the second portion (as shown in Figs 2,1 and paragraphs 25,27-28 for lesser or smaller width); material of the pixel defining unit comprises at least an organic photoresist 110 (Figs 4,6; para 7,8,37-38 for photoresist which is an organic material); and an organic light-emitting layer 102 (Figs 6,2,1; para 31) comprising a plurality of organic light-emitting units 10 (R,G,B as shown in Figs 2,1), wherein the organic light-emitting layer 102 is formed on the anode electrodes 120 which are not covered by the second portions.  Re-claim 7, wherein a height of the opening (as a depth of the channel by removing a part of the pixel defining layer; Figs 2,1; paragraph 28)) is less than a height of the second portion of the pixel defining layer 110.  Re-claim 9, wherein a 
Re-claim 10, Wang teaches (at Figs 1-2,4,6; paragraphs 2-55) an organic light-emitting diode display, comprising: a substrate base 130 (Fig 4; para 27-29); a switch array layer (para 29 for TFT substrate with TFT layer as switch array layer) formed on the substrate base: a first conductive layer 120 (para 29,3) formed on the switch array layer, wherein the first conductive layer comprises a plurality of anode electrodes 120 (paragraphs 29,3; Figs 4 and Figs 1-2 for plurality of electrodes 120 as anode electrodes) spaced from each other; a plurality of pixel defining units 110 (Figs 3,6,1,2; para 29), wherein the pixel defining unit comprises a first portion and a second portion (Figs 1-2), the first portion is formed on the switch array layer 130 (as shown in Figs 4,6,1-2) which is not covered by the anode electrodes 120, the second portion is formed on the anode electrode 120 and located at periphery of the anode electrode 120 (Figs 4,6); wherein a groove (as shown in Figs 2,1 and paragraphs 28,23-27 for channel) is defined at the first portion (first portion between sub-pixel defining zones 101 in Fig 2), at least one opening (Figs 2,1 for channel to intercommunicating between sub-pixel defining zones 10; paragraphs 22-28) is defined at the second portion; and an organic light-emitting layer 102 (Figs 6,2,1; para 31) comprising a plurality of organic light-emitting units (R,G,B as shown in Figs 2,1), wherein the organic light-emitting layer 102 is formed on the anode electrodes 120 which are not covered by the second portions.  Re-claims 16 and 17, wherein a height of the opening (as a depth of the channel by removing a part of the pixel defining layer; Figs 2,1; paragraph 28)) is less than a height of the second portion of the pixel defining layer 110.  Re-claim 19, wherein a thickness of the second portion of the pixel defining layer110 is inherently defined by a volume of the light-emitting layer inkjet printing ink 102 (Fig 6; para 31,46).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 2-4,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang (2016/0043150) taken with Zhao (2020/0243621) and Zhao (2020/0044169).
Wang teaches the organic light-emitting diode display as applied to claims 1,7,9,10,16-17,19 above and fully repeated herein; Re-claims 2,11, the pixel defining layer 110 (Figs 2,1,4,6) comprising the second portion comprising a first sub pattern and a second sub pattern, the second sub pattern is formed on the first sub pattern (paragraphs 28-29 by removing a part of the pixel defining layer 110 for having equal depths), and the opening is defined at the second sub pattern;  Re-claims 3,12, wherein a height of the opening is the same as a thickness of the second sub layer (paragraphs 28-29 by removing a part of the pixel defining layer 110 for having a height of the opening so as having the same thickness of the second sub pattern); Re-claims 4,13, wherein, as shown in Figs 2,1,4,6 and paragraphs 22-28 for intercommunicating) the opening is configured to connect between a light-emitting region 101 and the groove, the light-emitting region 102 is disposed in a region of the second portion and corresponds to the anode electrode 120 (Fig 6, para 31). 
Re base claims 2,11:  Wang already teaches the pixel defining layer comprising the first sub pattern and the second sub pattern by removing a part of the pixel defining layer to provide the opening at the second sub pattern, but lacking to provide the pixel defining layer comprising a first sub layer and the second sub layer formed on the first sub layer  and having the opening at the second sub layer. 
However, Zhao ‘621 alternatively teaches the pixel defining layer 101 (Fig 19G) comprising the second portion comprising a first sub layer 131 and a second sub layer 132/133 of different material, the second sub layer 132/133 is formed on the first sub layer 131 (Figs 19E-19G, para 74), and the opening is defined at the second sub layer 132/133 (instead of providing the pixel defining layer 101 (Figs 19C,19A-19C) comprising the second sub pattern 152 is formed on the first sub pattern 151  by removing a part of the pixel defining layer (para 73) to define with the opening at the second sub pattern 152, Fig 19C).  Zhao ‘169 teaches the pixel 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the pixel defining layer of the organic light-emitting diode display of Wang by employing the pixel defining layer comprising a first sub layer and the second sub layer formed on the first sub layer, wherein the opening is defined at second sub layer, as taught by Zhao ‘621 and Zhao ‘169, because these structures of the pixel defining layers are alternative and art recognized equivalent structures for substitution, and because of the desirability to employ the first and second sub layers with different materials in order to control the flow of inkjet printing ink of the light emitting layer, thereby improving the manufacturing of the organic light emitting diode display.
 
 
Claims 5,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang (2016/0043150), Zhao (2020/0044169) and Zhao (2020/0243621), as applied to claims 2-4,
11-13, taken with Seki (2004/0201048).
Wang teaches the organic light-emitting diode display as applied to claims 1,2-4,7,9,10, 11-13,16-17,19 above and fully repeated herein; Re-claims 5,14, Zhao ‘169  already teaches the pixel defining unit 200 (Fig 1, para 37-50) comprising the second portion comprising a first sub layer 210  and a second sub layer 220 of different material, the second sub layer 220 is formed on the first sub layer 220, and the light-emitting layer 10 of inkjet printing ink (para 40-41; Fig 2); and wherein Zhao ‘621 already teaches (at Figs 19E-19F) the pixel defining layer 101 (Fig 19G) comprising the second portion comprising a first sub layer 131 and a second sub layer 132/133 of different material, the second sub layer 132/133 is formed on the first sub layer 131 (Figs 19E-19G, para 74) and the light-emitting layer 113 of inkjet printing ink (para 66; Fig 11).
Re-claims 5,14:  as described above, the relied references already teaches the pixel defining unit comprising the second portion comprising a first sub layer and a second sub layer of different material and formed on the first sub layer, 
but does not recite a contact angle defined between the light-emitting layer inkjet printing ink and the second sub layer with opposite in polarity of material is greater than 45 degree, and a 
However, Zhao ‘169 also teaches the pixel defining unit comprising the second portion comprising a first sub layer 210 and a second sub layer 220 of different material and formed on the first sub layer 210 (Figs 1,2); wherein a polarity of a material of the second sub layer 220 (para 48) is lyophobic or opposite to a polarity of a material of the light-emitting layer inkjet printing ink 10, a contact angle defined between the light-emitting layer inkjet printing ink 10 and the second sub layer 220 is 60 degrees or more (paragraph 48); and a polarity of a material of the first sub layer 210 (para 46) is lyophilic or the same as a polarity of a material of the light-emitting layer inkjet printing ink 10, a contact angle defined between the light-emitting layer inkjet printing ink 10 and the first sub layer 210 is 30 degrees or less (paragraph 46).   Seki teaches (at Figs 10A-10F; para 186-192; para 272) the pixel defining unit comprising a first sub layer 120 and a second sub layer 121 of different material (para 185-187), the second sub layer 121 is formed on the first sub layer 120 with the light-emitting layer inkjet printing ink 203 (Fig 10E, para 190), wherein a polarity of a material of the second sub layer 121 is opposite to a polarity of a material of the light-emitting layer inkjet printing ink 203 (para 188-190,272-273), a contact angle defined between the light-emitting layer inkjet printing ink and the second sub layer is greater than 60 degree or greater (para 272-273; Figs 23E,23A-23E; para 267-273; para 190; Fig 10); and a polarity of a material of the first sub layer 120 is the same as a polarity of a material of the light-emitting layer inkjet printing ink 203 (para 188-190,272-273), a contact angle defined between the light-emitting layer inkjet printing ink and the first sub layer ranges from 20 degrees to 30 degrees (para 273,272; Figs 23E,23A-23E, para 267-273; para 190; Fig 10).
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the pixel defining layer of the relied references including Wang, Zhao ‘621 and Zhao ‘169 by employing the pixel defining unit comprising the second portion comprising a first sub layer and a second sub layer of different material and formed on the first sub layer, wherein the contact angle defined between the light-emitting layer inkjet printing ink and the second sub layer with opposite in polarity of material is greater than 45 degree, and wherein the contact angle defined between the light-emitting layer inkjet printing ink and the first sub layer with the same as polarity of material ranging from 10 

             ** Re-claim 20:  as described above, Wang already teaches the pixel defining layer 110, but lacks reciting a thickness in a range from 0.5 micron to 10 micron.
 	However, Seki teaches (at paragraph 186; Figs 10A-10F) the pixel defining unit 120,121 having a thickness of about 1 micron to 2 micron.  Zhao ‘169 teaches (at paragraph 49) the pixel second sub-defining layer 220 having a thickness of about 1.5 micron to 3 micron and the pixel first sub-defining layer 210 having a thickness up to 0.6 micron (para 47 for 0.4-0.6 micron).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the pixel defining unit of the relied references by selecting the portion of the prior art's range of thickness, e.g. 3 micron, for the pixel defining unit, as taught by Zhao ‘169, and thickness of about 2 micron as taught by Seki, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 6,15 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang (2016/0043150) taken with Seki (2004/0201048) and Takeuchi (2012/0040478).
Wang teaches the organic light-emitting diode display as applied to claims 1,2-4,7,9,10, 11-13,16-17,19 above and fully repeated herein; Re-claims 6,15, wherein Wang also teaches  
 a top of the anode electrode 120 (paragraphs 29,3; Figs 4 and Figs 1-2 for plurality of electrodes 120 as anode electrodes; and the pixel defining unit 110 (Figs 3,6,1,2; para 29) comprising the groove having a horizontal top, wherein the horizontal top is a top of a horizontal portion of the groove, and the groove comprises a horizontal portion and a vertical portion (as shown in Figs 2,1 and paragraphs 23-28 for channel).
	Re-claims 6,15: as described above, Wang already teaches the pixel defining unit comprising the groove having the horizontal top and the anode electrode, but lacks detailing wherein a top of the anode electrode is higher than a horizontal top of the groove.
	However, Seki teaches, in another embodiment at Figure 10, the pixel defining unit comprising the groove 5 having the horizontal top and the anode electrode 6, wherein a top of the anode electrode 6 is higher than a horizontal top of the groove 5 (as shown in Fig 10, para 155-156; Fig 3, para 81-88).  Takeuchi teaches at Figure 2 (para 88), the pixel defining unit 7 comprising the groove 8 having the horizontal top and the anode electrode 6 (para 71), wherein a top of the anode electrode 6 is higher than a horizontal top of the groove 8 (Fig 2, para 88) to allow ejecting an abundant amount of ink into the groove 8.
 	Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the display comprising the anode electrode and the pixel defining unit having the groove of Wang by providing the top of the anode electrode higher than a horizontal top of the groove, as taught by Seki. This is because of the desirability to allow ejecting an abundant amount of ink into the groove.
 

Claims 8,18 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang (2016/0043150) taken with Kawamura (2013/0099221), Seki (2004/0201048), and Masuichi (2006/0170338).

Re-claims 8,18:  as described above, Wang already teaches the pixel defining unit the single layer structure, but does not recite a contact angle defined between the light-emitting layer inkjet printing ink and the second sub layer with opposite in polarity of material is greater than 45 degree, and a contact angle defined between the light-emitting layer inkjet printing ink and the first sub layer with the same as polarity of material ranging from 10 degrees to 45 degrees. 
However, Kawamura teaches the pixel defining unit 10L (Fig 3, para 94-96) comprising the single layer structure, a polarity of a material of the first portion 101/102 having the groove 101 (paragraph 96) is lyophilic or the same as a polarity of a material of the light-emitting layer inkjet printing ink 8, a contact angle thereby defined between the light-emitting layer inkjet printing ink and the first portion; and a polarity of a material of a top surface of the second portion 103 (paragraph 135) is lyophobic or opposite to a polarity of a material of the light-emitting layer inkjet printing ink 8, and a contact angle thereby defined between the light-emitting layer inkjet printing ink and the top surface of the second portion.   Seki teaches (at Figs 10A-10F; para 186-192; para 272) the pixel defining unit 110 (Figs 8A-8D) comprising a single layer structure or comprising a first sub layer 120 and a second sub layer 121 of different material (para 185-187), the second sub layer 121 is formed on the first sub layer 120 with the light-emitting layer inkjet printing ink 203 (Fig 10E, para 190), wherein a polarity of a material of the first sub layer 120 as the first portion is the same as a polarity of a material of the light-emitting layer inkjet printing ink 203 (para 188-190,272-273), a contact angle defined between the light-emitting layer inkjet printing ink and the first sub layer as the first portion ranges from 20 degrees to 30 degrees (para 273,272; Figs 23E,23A-23E, para 267-273; para 190; Fig 10); and 
wherein a polarity of a material of the second sub layer 121 as a top surface of the second portion is opposite to a polarity of a material of the light-emitting layer inkjet printing ink 203 (para 188-190,272-273), a contact angle defined between the light-emitting layer inkjet printing ink and the second sub layer as the top surface of the second portion is greater than 60 degree or greater (para 272-273; Figs 23E,23A-23E; para 267-273; para 190; Fig 10).  Masuichi teaches (at Figs 1-2, para 20-30) the pixel defining unit 30 comprising a single layer structure or comprising a first sub layer and a second sub layer formed on the first sub layer (Figs 3A-4A; para 34-44), a 
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the pixel defining layer of Wang  Kawamura, Seki and Masuichi  by employing the pixel defining unit comprising the single layer structure or comprising a first sub layer and a second sub layer of different material and formed on the first sub layer, and  wherein the contact angle defined between the light-emitting layer inkjet printing ink and the first portion or the first sub layer with the same as polarity of material ranging from 10 degrees to 45 degrees, and wherein the contact angle defined between the light-emitting layer inkjet printing ink and the top surface of the second portion or the second sub layer with opposite in polarity of material is greater than 45 degree, as taught by Seki, Kawamuta and Masuichi.  This is because of the desirability to retain the light emitting layer inkjet printing ink with a uniform thickness on the anode electrode and in the groove, and to repel the light emitting layer inkjet printing ink on the top surface of the second portion.  The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the invention to provide the pixel defining unit of Wang by selecting the portion of the prior art's range of contact angles, as taught by Seki, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822